PILED IN
                                            _   /\   y          Tho Courtof Appsaia
                                 LOo
                                                         •-      DEC -2.9 2014
                                       rtb

                                                              D*bra Au*&y, Clerk
        ^^x^j^k^^^
       ^k.JjL^tCCs
_J&Jy^3fa-~Qs^z*




                                                     U-^
                                <x 0 ^^J>=^—^^
                                                A*^*^^
                                       \f
          RBCEiVcO iiN
        The " .urt of Appeals
            STxtFTUnrfrict

           MtLM-litth-          .a^f&Al&te~±
       JTexai^Ot^-^xas
                                            U- ?M-oeo33-CV
fr$L   ^f"'^.